Citation Nr: 1138384	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  10-13 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for colon cancer, status post colectomy, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for microcytic anemia, claimed as a blood disorder, to include as secondary to colon cancer.

5.  Entitlement to service connection for sleep apnea, to include as secondary to colon cancer.

6.  Entitlement to service connection for residuals of exposure to asbestos.   




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from March 1955 to December 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and a September 2009 rating decision by the VA RO in Jackson, Mississippi.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2011 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 

The issues of entitlement to service connection for colon cancer, microcytic anemia, and sleep apnea are addressed in the REMAND following the order section of this decision.  


FINDINGS OF FACT

1.  A right knee disability was not shown in service, arthritis of the right knee was not manifested to a compensable degree within one year of service discharge, and any right knee disability diagnosed after service is unrelated to service or a disease or injury of service origin.  

2.  A left knee disability was not shown in service, arthritis of the left knee was not manifested to a compensable degree within one year of service discharge, and any left knee disability diagnosed after service is unrelated to service or a disease or injury of service origin.  

3.  The Veteran has not been diagnosed with a disability resulting from exposure to asbestos.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by active service and right knee arthritis may not be presumed to have been so incurred.  §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A left knee disability was not incurred in or aggravated by active service and left knee arthritis may not be presumed to have been so incurred.  §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  A disability resulting from exposure to asbestos was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed a letter in February 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The February 2008 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are on file and VA Medical Center and private treatment notes have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Additionally, the Board acknowledges that the Veteran has not been provided a VA examination in response to his claims of entitlement to service connection for right and left knee disabilities and asbestos exposure.  Additionally, no VA medical opinion has been obtained in response to these claims.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service- connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).
In this regard, as discussed below, the evidence of record fails to indicate that the Veteran's current right and left knee arthritis may be associated with his active service or that he has a disability resulting from in service exposure to asbestos.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claims and no VA examination or medical opinion is warranted.

Accordingly, the Board will address the merits of the claims. 


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).
Analysis

Entitlement to Service Connection for Right and Left Knee Disabilities

The Veteran has asserted that his bilateral knee arthritis is a result of repetitive kneeling on cold ground and in cold weather for many years while working as an aircraft mechanic during service in the Air National Guard (ANG).  

A review of the Veteran's STRs is negative for treatment for or a diagnosis of a right or left knee disability while the Veteran was in active service.  In November 1958, the Veteran was afforded a separation examination.  At that time, the Veteran checked "no" on the health questionnaire to the question of whether he had arthritis or rheumatism and to the question of whether he experienced a trick or locked knee.  There is no indication from the examination report that the Veteran reported any knee problems at the time of his separation examination and his lower extremities were found to be clinically normal upon separation from active service.  

Nearly 15 years following his separation from active service, the Veteran enlisted in the ANG.  In August 1973, he was afforded an ANG enlistment examination.  There is no indication from the examination report that the Veteran reported experiencing any knee problems at the time of his entrance into the ANG.  Additionally, the Veteran's lower extremities were found to be clinically normal upon examination.  Further review of the Veteran's STRs shows that he underwent periodic examinations in October 1974, August 1975, April 1977, February 1978, April 1979, August 1979, August 1980, December 1980, October 1981, August 1982, January 1984, December 1986, and March 1991.  A review of those examination reports is negative for any complaints of or diagnosis of right or left knee disabilities while the Veteran was serving in the ANG.  

A review of the record shows that the Veteran has been treated for various medical conditions since his separation from active service and subsequent separation from the ANG.  A review of those records shows that the Veteran began to specifically make complaints of knee pain in June 2007, at which time advanced degenerative joint disease (DJD) in the bilateral knees was diagnosed.  The Veteran has continued to receive periodic treatment for knee pain since that time.  However, there is no indication from the medical evidence of record that the Veteran's bilateral knee DJD is related to his active service.

The Board acknowledges that the Veteran is competent to report his symptoms of knee pain.  However, as a lay person, the Veteran is not competent to render a medical opinion linking his current bilateral knee DJD with his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Additionally, there is no evidence of record indicating that the Veteran was diagnosed with bilateral knee arthritis until many years following his separation from active service, let alone within one year of separation from such service.  

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for right and left knee disabilities is not warranted.  

Entitlement to Service Connection for Exposure to Asbestos

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The Court has held that VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos- related diseases varies from 10-45 years or more between first exposure and development of disease.  M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted that an asbestos- related disease can develop from brief exposure to asbestos or as a bystander.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VA O.G.C. Prec. Op. No. 04-00.

The Board notes that there is no medical evidence of record indicating that the Veteran has a disability resulting from exposure to asbestos.  Additionally, the Veteran has not specifically asserted that he has a medical condition resulting from exposure to asbestos.  Even if the Board were to concede the Veteran's exposure to asbestos during active service, the Board notes that asbestos exposure in and of itself is not a disability that is subject to compensation for VA purposes.  

The United States Court of Appeals for Veterans Claims (Court) has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, as noted above, there is no competent evidence of record showing that the Veteran has a disability as a result of any exposure to asbestos during active service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for exposure to asbestos is not warranted.


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for exposure to asbestos is denied.  


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided. 

The Veteran has asserted that he was diagnosed with colon cancer as a result of being exposed to ionizing radiation while in active service. 

A review of the post-service medical evidence shows that the Veteran underwent a May 1996 colonoscopy, at which time a biopsy was performed.  In June 1996, the Veteran's private physician diagnosed colon cancer and the Veteran underwent a partial colectomy.

A review of the record shows that the Veteran has reported that he was exposed to ionizing radiation while working as a dental technician during active service.  He reported that while working as a dental technician he was required to wear a dosimeter.  A review of the Veteran's SPRs shows that he did in fact serve as a dental technician while in active service.  VA has accepted that Veteran's who served as dental technicians during service had occupational exposure to radiation.  The Veteran has also reported that he was further exposed while working as an air craft mechanic while in the ANG.

The RO attempted to obtain the Veteran's DD Form 1141(Record of Occupational Exposure to Ionizing Radiation); however, it was found that this was not a document of record for this Veteran.  However, the RO never attempted to obtain a radiation dose estimate from the VA Under Secretary for Health.  

The Board finds that the Veteran is not considered to have been exposed to ionizing radiation for the purposes of presumptive service connection under 38 C.F.R. § 3.309 (d) (2011).  However, despite the absence of a DD Form 1141, the Board finds that the Veteran's active service occupational radiation exposure, resulting from his duties as a dental technician, is sufficient to qualify as exposure to ionizing radiation for the purposes of entitlement to service connection under 38 C.F.R. § 3.311 (2011).  Additionally, colon cancer is considered to be radiogenic condition that is subject to compensation under the provisions of 38 C.F.R. § 3.311.  

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. §§ 3.307 or 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311 (a).  Therefore, the Board finds that a radiation dosage estimate must be obtained prior to a decision being rendered with regard to the Veteran's claim of entitlement to service connection for colon cancer.

At his August 2011 hearing, the Veteran claimed that both his sleep apnea and microcytic anemia were a result of his colon cancer.  Therefore, the Board finds that the issues of entitlement to service connection for these disabilities are inextricably intertwined with the issue of entitlement to service connection for colon cancer.  Therefore, they cannot be adjudicated at this time.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C., for the following actions:

1. The RO or the AMC should request that the Veteran clearly identify any and all radiation exposure while in active service, to include while serving in the Air National Guard.  

2. Then, the claims file, to specifically include all information pertaining to the Veteran's radiation exposure during active service and service in the Air National Guard, should be sent to the Under Secretary for Health for preparation of a radiation dosage estimate in accordance with 38 C.F.R. § 3.311.

3. Then, the claims file, to specifically include all radiation dosage estimates, should be sent to the Under Secretary for Benefits for action in accordance with 38 C.F.R. § 3.311.

4. The RO or the AMC should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


